DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/7/2021 and 1/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2008/0174631 to Habashi.
With regard to Claim 1, Habashi teaches a liquid discharge apparatus (fig. 4) comprising:
	a print head (11) including a nozzle (102) that discharges a liquid;
	a recovery unit (12) including a cap (201) that caps the nozzle and a pump (202) [0090] that suctions a liquid from the nozzle (102) via the cap (201), and configured to discharge to a waste liquid tank (9) that accommodates a waste liquid of suctioned liquid [0111, 0132-0133]; and
	a control unit (301) configured to cause the recovery unit to execute at least one of a first recovery operation, in which the suction pump is driven at a first driving amount, or a second recovery operation, in which the pump is driven at a second driving amount smaller than the first driving amount, based on an amount of waste liquid discharged to the waste liquid tank [0220].
	With regard to Claim 10, Habashi teaches a method of controlling a liquid discharge apparatus, the apparatus comprising:
a print head (11) including a nozzle (102) that discharges a liquid; and
a recovery unit (12) including a cap (201) that caps the nozzle and a pump (202) that suctions a liquid from the nozzle via the cap, and configured to discharge to a waste liquid tank that accommodates a waste liquid of suctioned liquid [0090, 0111, 0132-0133],
the method comprising:
causing the recovery unit to execute at least one of a first recovery operation, in which the suction pump is driven at a first driving amount, or a second recovery operation, in which the pump is driven at a second driving amount smaller than the first driving amount, based on an amount of waste liquid discharged to the waste liquid tank [0220].
With regard to Claim 11, Habashi teaches a liquid discharge apparatus (fig. 4), comprising:
a print head (11) including a nozzle (102) that discharges a liquid;
a cap (201) configured to cap the nozzle (102);
a pump (202) configured to suction a liquid from the nozzle via the cap (201);
a waste liquid tank (9) configured to accommodate the liquid suctioned by the pump (202); and
a control unit (301) configured to control the pump (202),
wherein the control unit, by changing a driving amount without changing the number of times of driving of the pump based on information related to the amount that the waste liquid tank can accommodate, changes a suction amount of liquid by the pump [0210, 0238, 0248 and 0261].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi as modified by JP 2014-188859A to Nomoto.
With regard to Claim 3, Habashi teaches the claimed invention except for wherein the amount of waste liquid is an amount in which an evaporation amount has been subtracted from a total amount of waste liquid discharged to the waste liquid tank.
However, Nomoto teaches wherein the amount of waste liquid is an amount with takes in consideration the evaporation amount (abstract.)  The Examiner finds no difference because the desired outcome is determined albeit a different method.  Thus, it would have been obvious to one of ordinary skill in the at before the filing date of the claimed invention to modify Habashi with the teachings of Nomoto to precisely calculate an amount of waste liquid by acquiring an exact time by using no backup power source (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi as modified by US Pub. 2020/0290352 to Akiyama et al. “Akiyama.”
With regard to Claim 6, Habashi teaches the claimed invention except for wherein the waste liquid tank is arranged to be capable of being attached/detached to/from a main body of the liquid discharge apparatus.
However, Akiyama teaches wherein the waste liquid tank is arranged to be capable of being attached/detached to/from a main body of the liquid discharge apparatus [0090].  It would have been obvious to one of ordinary skill in the at before the filing date of the claimed invention to modify Habashi with the teachings of Akiyama to facilitate replacement of the waste liquid tank when full.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi as modified by US 2009/0237430 to Tatsumi.
With regard to Claim 8, Habashi teaches the claimed invention except for further comprising: a supply tank configured to accommodate a liquid to be supplied to the print head; and a path formation member configured to form a supply path of a liquid from the supply tank to the print head.
However, Tatsumi teaches further comprising: a supply tank configured to accommodate a liquid to be supplied to the print head; and a path formation member configured to form a supply path of a liquid from the supply tank to the print head ([0093-0094] and fig. 6.)  It would have been obvious to one of ordinary skill in the at before the filing date of the claimed invention to modify Habashi with the teachings of Tatsumi to supply liquid to the print head when needed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi as modified by US 2005/0140750 to Ogawa et al. “Ogawa.”
With regard to Claim 9, Habashi teaches the claimed invention except wherein the print head includes an absorber that absorbs a liquid.
However, Ogawa teaches wherein the print head includes an absorber (2) that absorbs a liquid [0034].  It would have been obvious to one of ordinary skill in the at before the filing date of the claimed invention to modify Habashi with the teachings of Ogawa to hold ink [0034].
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 2, 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 2 is the inclusion of the limitations wherein the control unit executes the first recovery operation in a case where the amount of waste liquid is less than a threshold value, and executes the second recovery operation in a case where the amount of waste liquid greater than or equal to the threshold value.  It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claim 4 is the inclusion of the limitations wherein the second recovery operation is the same as the first recovery operation in the number of times of driving of the pump. It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 5 is the inclusion of the limitations wherein the second recovery operation is the same as the first recovery operation in a driving speed of the pump.  It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 7 is the inclusion of the limitations further comprising: a determination unit configured to determine whether or not the waste liquid tank has been replaced, wherein the control unit, in a case where it is determined by the determination unit that the waste liquid tank has been replaced and in a case where the second recovery operation has been executed prior to replacement of the waste liquid tank, executes a third recovery operation in which the pump is driven at a third driving amount, which is a difference between the first driving amount and the second driving amount. It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 10,427,411 discloses an ink-jet printing apparatus includes a print head having a first discharge port and a second discharge port, a cap, a suction unit connected to the cap for sucking ink from the print head, and a determining unit which determines one to be performed by the print head between a first printing operation using the first and second discharge ports and a second printing operation using the first discharge port only, wherein before the first printing operation, the suction unit is controlled to perform first and second suction operations sucking at different strengths. A storing unit further provided therein stores history information indicating the past performance of that the first printing operation. Before the second printing operation, the suction unit is controlled to perform the first suction operation only and, based on the history information after the printing operation, perform the second suction operation.
JP-4841217-B2 discloses an image forming apparatus, and more particularly to an image forming apparatus in which a waste tank is detachably mounted.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853